Case
 Case1:19-cv-06863-PGG
      1:19-cv-06863-PGG Document
                         Document37-1
                                  39 Filed
                                      Filed09/10/21
                                            12/11/20 Page
                                                      Page11ofof22




         10      September   2021
Case
 Case1:19-cv-06863-PGG
      1:19-cv-06863-PGG Document
                         Document37-1
                                  39 Filed
                                      Filed09/10/21
                                            12/11/20 Page
                                                      Page22ofof22




 New York, New York
 September 10, 2021
